DETAILED ACTION
This action is pursuant to the claims filed on 12/18/2017. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim to priority to application 13/520,862 is acknowledged. However, Claims 7-9, 11-16, and 19-20 are not in compliance with the statutory requirements of pre-AIA  35 USC 112 with respect to the parent application 13/520,862, As such, claims 7-9, 11-16, and 17-20 have an effective filing date of 12/18/2017. Claims 1-6, and 10 have an effective filing date of 01/08/2010.
Claim Objections
Claims 5, 6, 9, and 10 are objected to because of the following informalities:  
Claim 5 line 6; “on one side of the electrode main body on which side the signal collection surface and signal output surface are defined” should read “on one side of the electrode main body which the signal collection surface and signal output surface are defined”
Claim 6 line 4; “to taper to narrow” should read “tapering” or “narrowing” to increase clarity.
Claim 9 line 2; “to taper to narrow” should read “tapering” or “narrowing” to increase clarity.
Claim 10 line 7; “to taper to narrow” should read “tapering” or “narrowing” to increase clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the electrode main body has a resistance…”. It is unclear if this claimed resistance is intended to claim antecedent to “the electrode has a resistance…” in line 11 of claim 1 or if claim 2 is intending to claim a distinct resistance. For examination purposes, this will be interpreted to be the same resistance as the one recited in claim 1. Claims 3-16 inherit this deficiency.
Claim 3 recites “a group consisting of carbonized elastomer, including carbonized rubber, carbonized silicone rubber, and carbonized thermoplastics”. It is unclear if applicant is reciting the carbonized rubber, carbonized silicone rubber, and carbonized thermoplastics as part of the group. Alternatively, it is equally unclear if the applicant is intending to recite the carbonized elastomer comprising carbonized rubber, carbonized silicone rubber, and carbonized thermoplastics. For examination purposes, this limitation will be interpreted using the former interpretation. The Examiner suggests simply omitting the word “including”. Claims 4-16 inherit this deficiency.
Claim 3 recites “the insulating material is a non-conductive thermoplastic elastomer, including rubber and soft plastics.” It is unclear if the applicant is reciting the insulating material being a non-conductive thermoplastic elastomer selected from the group consisting of rubber and soft plastics. Alternatively, it is equally unclear if the applicant is intending to recite the non-conductive thermoplastic elastomer comprising both soft plastics and rubber. For examination purposes, the examiner will interpret this limitation using the former interpretation. Claims 4-16 inherit this deficiency.
Claim 10 recites “the signal collection pad comprises a skin contact pad having a peripheral wall which extends around the signal collection surface”. The metes and bounds of this limitation are unclear. Claim 1 recites “a signal collection portion comprising a signal collection pad … the signal collection pad comprises a signal collection surface”. Claim 10 further limits these structures to recite “the signal collection pad comprises a skin contact pad having a peripheral wall which extends around the signal collection surface”. The structural relationship between the signal collection surface and skin contact pad is unclear. Claims 11-16 inherit this deficiency.
Claim 11 recites “the electrode main body is elongate and extends along a longitudinal axis”. It is unclear if “a longitudinal axis” of claim 11 is intending to claim antecedent to the claimed longitudinal axis of claim 6 or if this limitation is intending to claim a second distinct longitudinal axis. For the examination purposes, this limitation will be interpreted to read “the electrode main body is elongate and extends along the longitudinal axis”. 
Claim 16 recites “the skin contact pad has an oval sports field shape.” The metes and bounds of this claim are unclear. It is unclear what structure “an oval sports field” is intended to 
Claim 19 recites “the electrode has a resistance” and “the electrode main body has a resistance…” It is unclear if these claimed resistances are intended to claim antecedent to each other or if these resistances are intending be distinct resistances. For examination purposes, these resistances will be interpreted to be the same resistance. Claims 20 inherit this deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg (U.S. PGPub No. 2007/0285868).
Regarding claims 1-2, Lindberg teaches a physiological signal collection electrode for collecting ECG signals (Fig 2a; [0045] disclosing ECG embodiment), wherein the signal collection electrode comprises a signal collection portion comprising a signal collection pad (Fig 2a electrode 15 configured to collect signals), 
a signal output portion comprising a signal output pad (Fig 2a installation zone 19) and a signal transmission portion (signal transmission conductor 14) interconnecting the signal collection portion and the signal output portion (signal transmission conductor 14 interconnecting electrode 15 and installation zone 19) and comprising a signal transmission pad (Fig 2a, surface of conductor 14 interpreted as transmission pad); wherein the signal collection pad, the signal output pad, and the signal transmission pad are integrally formed of a flexible, conductive and resilient material to form an electrode main body (Fig 2a, 15, 15, and 19 define an electrode main body; [0017] disclosing conductor structure as thin and flexible); 
wherein the signal collection pad comprises a signal collection surface (Fig 2a surface of electrode 15) and the signal output pad comprises a signal output surface (Fig 2a surface of installation zone 19); wherein the signal transmission pad is sealed watertight by an insulating material which is flexible, resilient and water impervious (Fig 2a intermediate layers 12 and 16; [0026, 0071, 0073] disclosing watertight seal of layers 12 and 16); and wherein the electrode has a resistance between the signal collection surface and the signal output pad and the resistance is adapted to enable collection of ECG signals in chlorinated water or sea water (electrode necessarily has a resistance between the signal collection surface and signal output pad; said resistance is configured to enable collection of signals in chlorinated or sea water based on watertight seal of the electrode main body). 
Lindberg fails to explicitly teach wherein the electrode main body has a resistance of 400 ohm or less between the signal collection surface and the signal output surface.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Lindberg to produce a device having an effective path resistance of 400 Ω or less to arrive at the device of claims 1-2. Doing so would be obvious to one of ordinary skill in the art to yield predictable results as evidenced by MacGregor (U.S. PGPub No. 2012/0172715) disclosing the resistance of individual electrodes being between 100-500 Ω ([0005]).
Claims 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg as applied to claim 2, in view of Stasz (U.S. PGPub No. 2007/0012089).
Regarding claim 3, Lindberg further teaches wherein the flexible, conductive and resilient material is selected from a group consisting of carbonized elastomer, including carbonized rubber, carbonized silicone rubber, and carbonized thermoplastics ([0034] & [0057]); Lindberg further teaches wherein the insulating material is a flexible laminate ([0030] layers 12/16 are insulating laminates).
Lindberg fails to explicitly teach wherein the insulating material is a thermoplastic elastomer, including rubber and soft plastics.
In related prior art, Stasz teaches a similar insulating plastic fully encapsulating lead wires to provide waterproofing ([0019]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the insulating material of Lindberg in view of Stasz to incorporate a soft plastic insulating material to arrive at the device of claim 3. Doing so would be a simple substitution of one well-known insulating material 
Regarding claim 4, Lindberg further teaches wherein the insulating material is over-molded on the signal transmission pad by thermal over-molding (Fig 2a, insulating layers 12/16 can be sewn, vulcanized, or adhered to conductive components; Examiner notes this is a product-by-process limitation and in the instant case the disclosed processes would result in the same structure as the claimed over-molded process). 
Regarding claim 5, Lindberg further teaches wherein the signal collection pad except the signal collection surface (Fig 2b, intermediate layers 12/16/17 covers electrode 15 except at opening 13), the signal output pad except the signal output surface (intermediate layers 12/16/17 cover installation zone 19 except at windows 171), and the signal transmission pad are waterproof sealed by the insulating material (intermediate layers 12/16/17 cover transmission conductors 14); wherein the insulating material is over-molded on the electrode main body to form an insulating and waterproof integral sealing sleeve (layers 12/16/17 are provided on electrode main body to provide waterproofing; [0026, 0071, 0073]); wherein the electrode main body comprises an inward facing side on one side of the electrode main body on which side the signal collection surface (Fig 2a-b bottom surface of electrodes 15 define inward facing side), an outward facing side which is on another side of the electrode main body and faces away from the inward facing side (Fig 2a-b upper surface defines outward facing side), and a peripheral side interconnecting the inward facing side and the outward facing side (Fig 2a-b, electrode 15, transmission conductor 14, and installation zone 19 all necessary have peripheral interconnecting side between the inward and outward surfaces (i.e., the thickness)); and wherein the integral sealing sleeve includes a peripheral portion which wraps around and laminates the peripheral side of the electrode main body to make the peripheral side waterproof ([0030] intermediate layers are described as laminates to provide waterproofing which is being interpreted as wrapping a peripheral surface of the electrode main body to provide said waterproofing).
Lindberg fails to teach wherein the signal output surface is defined on the same side as the signal collection surface.
The Lindberg/Stasz combination discloses substantially all the limitations of the claim(s) except the signal output surface is defined on the same side as the signal collection surface. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the signal output surface on the same side as the signal collection surface, since applicant has not disclosed that the orientation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the signal output surface on either side of the electrode main body.
Claim 6 and 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg in view of Stasz as applied to claim 5, and in further view of Kumar (U.S. PGPub No. 2007/0225611).
Regarding claim 6, in view of the combination of claim 5 above, Lindberg further teaches wherein the electrode main body is elongate and extends along a longitudinal axis (see Fig 2a), the signal transmission pad is substantially narrower than the signal collection pad (Fig 2a, transmission conductor 14 is more narrow than electrode 15), and the signal collection pad joins the signal transmission pad at the first longitudinal end (Fig 2a, transmission conductor 14 and electrode 15 join at a first end); and wherein the peripheral portion of the integral sealing sleeve has an exterior lateral boundary ([0030] intermediate 
Lindberg/Stasz fail to teach wherein the signal collection pad follows a tapering profile to taper towards a first longitudinal end; and wherein the peripheral portion of the integral sealing sleeve has an exterior lateral boundary which follows the tapering profile of the signal collection pad.
In related prior art, Kumar teaches a similar device wherein an electrode main body is provided with various tapered surfaces (see Figs 6a-9) and further discloses that the device can be provided with various rims, lips, and tapered surfaces to ensure a desired electrode operating environment ([0107]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the signal collection pad surface and lateral boundary of the integral sealing sleeve to follow a tapering profile towards the first longitudinal end to arrive at the device of claim 6. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing an ideal electrode operating environment as disclosed by Kumar ([0107]).
Regarding claim 9, in view of the combination of claim 6 above,
Lindberg fails to explicitly teach wherein the signal collection portion curves in a first curvature to taper to narrow on extending towards the signal transmission portion and curves in a second curvature opposite to the first curvature to merge smoothly with the signal transmission portion at the first longitudinal end.
Kumar teaches a similar signal collection pad (See modified Fig 6a below; signal collection pad defined as the upper surface of electrode 105) comprises a signal collection portion (surface of electrode 105), and wherein the signal collection portion curves in a first curvature to taper to narrow and then curves in a second curvature opposite to the first curvature to smoothly merge with the signal transmission pad at the first longitudinal end (surface of electrode 105 curves in two opposite curvatures to create the signal collection surface and, at least partly, functions to smoothly merge with the flexible PCB 120).  Kumar further discloses that the device can be provided with various rims, lips, and tapered surfaces to ensure a desired electrode operating environment ([0107]).Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the signal collection portion of Lindberg in view of Stasz and Kumar to incorporate the curvature of the signal collection portion to arrive at the device of claim 9. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing an ideal electrode operating environment as disclosed by Kumar ([0107]).
Regarding claim 10, in view of the combination of claim 6 above, Lindberg further teaches wherein the signal collection pad (Fig 5 electrode 55; Examiner notes fig 5 provides an alternate view of the embodiment of fig 2a) comprises a skin contact pad having a peripheral wall which extends around the signal collection surface (see modified Fig 5 below), wherein the peripheral wall displaces the signal collection surface inwardly along an axial direction with respect to the signal transmission pad (peripheral wall displaced signal collection surface inwardly relative to transmission conductor 54), connects the signal collection surface to the signal transmission pad (Modified Fig 5 peripheral wall at least partly connects electrode 55 with transmission conductor 54), and defines a height of the signal collection surface with respect to the signal transmission pad (see modified fig 5).

    PNG
    media_image1.png
    291
    589
    media_image1.png
    Greyscale

Lindberg fails to teach wherein the peripheral wall curves in a first curvature to taper to narrow and then curves in a second curvature opposite to the first curvature to smoothly merge with the signal transmission pad at the first longitudinal end.
Kumar teaches a similar signal collection pad (See modified Fig 6a below; signal collection pad defined as the upper surface of electrode 105) comprises a skin contact pad having a peripheral wall which extends around the signal collection surface (peripheral wall of electrode 105 extends around a signal collection surface), and wherein the peripheral wall curves in a first curvature to taper to narrow and then curves in a second curvature opposite to the first curvature to smoothly merge with the signal transmission pad at the first longitudinal end (peripheral wall curves in two opposite curvatures to create the signal collection surface and, at least partly, functions to smoothly merge with the flexible PCB 120).  Kumar further discloses that the device can be provided with various rims, lips, and tapered surfaces to ensure a desired electrode operating environment ([0107]).Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the signal collection pad of Lindberg in view of Stasz and Kumar to incorporate the skin contact pad 
 

    PNG
    media_image2.png
    372
    738
    media_image2.png
    Greyscale

Regarding claim 11, in view of the combination of claim 10, Lindberg further teaches wherein the electrode main body is elongate and extends along a longitudinal axis and has a substantially uniform thickness (Fig 2a and 5, electrode main body has uniform thickness and extends longitudinally); and wherein the signal transmission portion is substantially narrower than the signal collection portion and the signal output portion (Fig 2a, transmission conductor 14 is more narrow than installation zone 19 and electrode 15).
Regarding claim 12, in view of the combination of claim 10, Lindberg further teaches wherein the signal collection pad (Fig 2a electrode 15) comprises a flange portion (Modified Fig 5 above) which extends radially away from an outward end of the peripheral wall and surrounds the outward end (Fig 2a and modified fig 5; flange portion extends outward and surrounds an outward end of peripheral wall of electrode 55); and wherein the flange portion is peripherally sealed by a watertight lamination formed by the integral sealing sleeve (Fig 5 intermediate layers 52/58) and the peripheral wall and the signal collection surface of the signal collection pad protrude inwardly with respect to the sleeve (Fig 5 peripheral wall and signal collection pad protrude inwardly relative to intermediate layers 52/58).
Regarding claim 13, in view of the combination of claim 12 above, Lindberg further teaches wherein the skin contact pad has a first longitudinal end portion comprising a first longitudinal end which is proximal to the signal transmission pad (1st and 2nd modified Figures 5, first longitudinal end proximal to transmission conductor 54), and a second longitudinal end portion comprising a second longitudinal end which is distal to the signal transmission portion (see 2nd modified Fig 5); wherein the flange portion comprises a distal longitudinal end portion, the distal longitudinal end portion being a longitudinal end which is distal to the signal transmission portion (see 2nd modified fig 5 below); and wherein the integral sealing sleeve comprises a free longitudinal end portion which extends along the distal longitudinal end portion of the flange portion (see 2nd modified fig 5 below), wraps around the distal longitudinal end portion of the flange portion and forms a waterproof lamination on the distal longitudinal end portion of the flange portion (2nd modified fig 5, intermediate layers 52/56 wrap flange portions to create waterproof seal).

    PNG
    media_image3.png
    296
    589
    media_image3.png
    Greyscale

Lindberg fails to teach wherein the first longitudinal end of the skin contact pad is in abutment with the signal transmission pad and the distal longitudinal end portion of the flange portion extends along the second longitudinal end portion of the skin contact pad.
In related prior art, Kumar teaches a similar device wherein an electrode main body is provided with various tapered surfaces (see Figs 6a-9) and further discloses that the device can be provided with various rims, lips, and tapered surfaces to ensure a desired electrode operating environment ([0107]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the skin contact pad and flange of Lindberg in view of Stasz and Kumar to incorporate a curved electrode surface to arrive at the device of claim 13. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing an ideal electrode operating environment as disclosed by Kumar ([0107]).
Regarding claim 14, in view of the combination of claim 13 above, Kumar further teaches wherein a similar second longitudinal end portion of the skin contact pad has a rounded exterior periphery (Fig 6a-9, electrode 105 has rounded exterior periphery), wherein the distal longitudinal end portion of a similar flange portion (Fig 6a-d [0099], flange portion  surrounding the second longitudinal end portion of the skin contact pad has a rounded exterior periphery having a substantially uniform radial extent from the rounded exterior periphery of the second longitudinal end portion of the contact pad (Fig 6a-d, electrode pocket 107 has rounded exterior and substantially uniform radial extent from electrode surface 105). Kumar further discloses that the device can be provided with various rims, lips, and tapered surfaces to ensure a desired electrode operating environment ([0107]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the skin contact pad and flange of Lindberg in view of Stasz and Kumar to incorporate a rounded exterior periphery to the second longitudinal end of the skin contact pad and the distal longitudinal end of the flange portion. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing an ideal electrode operating environment as disclosed by Kumar ([0107]).
Lindberg/Stasz/Kumar discloses substantially all the limitations of the claim(s) except wherein the free longitudinal end portion of the integral sealing sleeve has a rounded exterior periphery having a uniform radial extent from the flange portion.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify Lindberg in view of Stasz and Kumar to incorporate the claimed rounded exterior peripheries of claim 14, since applicant has not disclosed that the rounded exterior periphery solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with or without a rounded exterior periphery of the integral sealing sleeve. 
Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg in view of Stasz, in view of Kumar as applied to claim 6, and in further view of Smink (U.S. PGPub No. 2014/0364716) and Yanagidaira (U.S. PGPub No. 2005/0239075).
Regarding claims 7-8, the Lindberg/Stasz/Kumar combination teaches the device of claim 6 as stated above.
Lindberg is silent to the per-unit-length resistance of the signal transmission pad and signal collection pad.
In related prior art, Smink teaches the resistance per unit length of similar signal transmission pads as being between 2 KΩ/m and 5 KΩ/m ([0059]).
In related prior art, Yanagidaira teaches resistance per unit length of similar signal collection pads being below 25 Ω/cm ([0050], examiner notes this converts to 2500 Ω /m). Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the device of Lindberg in view of Stasz, Kumar, Smink, and Yanagidaira to incorporate a resistance per unit length of the signal transmission pad that is more than two times higher than the resistance per unit length of the signal collection portion to arrive at the device of claims 7-8. Doing so would be obvious to one of ordinary skill in the art to yield predictable results as it is well-known in the art that electrodes (i.e., signal collection surfaces) are benefited by having relatively lower resistnaces per unit length (Yanagidaira [0050]).
Claims 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg in view of Stasz, and in further view of Kumar as applied to claim 14, and in further view of Kulach (U.S. PGPub No. 2014/0336493).
Regarding claim 15,
Lindberg/Stasz/Kumar fail to teach wherein the rounded exterior peripheries are substantially concentric.
In related prior art, Kulach teaches a similar device (abstract and Fig 1) wherein a rounded exterior periphery of an electrode and a sealing ridge are substantially concentric ([0058] and Fig 15, electrode 16 concentric with water seal 42). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the device of Lindberg in view of Stasz, Kumar, and Kulach to incorporate the rounded exterior peripheries of the skin contact pad, flange portion, and integral sealing sleeve as concentric. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the rounded exterior peripheries as concentric, since applicant has not disclosed that the concentric exterior peripheries solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with non-concentric rounded exterior peripheries. 
Lindberg/Stasz/Kumar fail to teach wherein the rounded exterior periphery is substantially semi-circular.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the skin contact pad of Lindberg in view of Stasz, Kumar, and Kulach to incorporate the semi-circular rounded exterior periphery of the skin contact pad to arrive at the device of claim 15. Doing so would be a simple matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed skin contact pad was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 16, the combination of claim 14 above discloses the skin contact pad having a rounded exterior periphery.
Lindberg/Stasz/Kumar fail to explicitly teach wherein the skin contact pad has an oval sports field shape.
In related prior art, Kulach teaches a similar device (abstract and Fig 1) wherein a similar skin contact pad has an oval sports field shape ([0058] disclosing oval shaped electrodes along with other interchangeable shapes). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the skin contact pad of Lindberg in view of Stasz, Kumar, and Kulach to incorporate the skin contact pad having an oval sports field shape. Doing so would be a simple matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed skin contact pad was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant application, the Applicant’s specification fails to provide criticality to the claimed “oval sports field shape”.
Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg as applied to claim 1 and in view of Dunseath (U.S. PGPub No. 2009/0099473).
Regarding claim 17, Lindberg teaches the device of claim 1 as stated above. Lindberg further teaches wherein the electrode main body has a substantially uniform thickness (Fig 2a electrode main body has uniform thickness).
Lindberg fails to explicitly teach wherein the signal transmission pad has a resistance which is more than three times the resistance of the signal collection portion.
In related prior art, Dunseath teaches a resistance of about 100 ohms between signal and ground electrodes and further teaches a resistance of a similar transmission pad is about 6,000 ohms ([0136] R37 of wires = 6,000 ohms; R32 = 100 ohms). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the resistances of the signal transmission pad and signal collection portion of Lindberg in view of Dunseath to incorporate the signal transmission pad having a resistance more than three times larger than the resistance of the signal collection portion. Doing so would be obvious to one of ordinary skill in the art to yield predictable results providing electrodes with a relatively low resistance to provide ideal signal quality (Dunseath [0136]; Further evidenced by MacGregor (U.S. PGPub No. 2012/0172715) [0005])
Regarding claim 18, in view of the combination of claim 17, Lindberg further teaches wherein the flexible, conductive and resilient material is selected from a group consisting of carbonized elastomer, nickel or copper plated polyester, silver nylon mesh, cotton silver bamboo fiber, and conductive fabrics selected from a group consisting of metalized fabrics and carbonized fabrics ([0057] conductive material is conductive fabric).
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg in view of Stasz, in view of Kumar, and in further view of Kulach.
Regarding claim 19, Lindberg teaches an ECG signal collection strap for collecting ECG signals (see Fig 2a; [0041]), the ECG signal collection strap comprising a first ECG signal collection electrode and a second ECG signal collection electrode which are mounted on an elongate stretchable textile strap (Fig 2a electrodes 15), wherein each of the ECG signal collection electrodes comprises a signal collection portion comprising a signal collection pad (Fig 2a electrode 15 configured to collect signals), a signal output portion comprising a signal output pad (Fig 2a installation zone 19; portion of installation zone 19 closest to each electrode 15 corresponds to that electrodes signal output portion) and a signal transmission portion (signal transmission conductor 14) interconnecting the signal collection portion and the signal output portion (signal transmission conductor 14 interconnecting electrode 15 and installation zone 19) and comprising a signal transmission pad (Fig 2a, surface of conductor 14 interpreted as transmission pad); wherein the signal collection pad, the signal output pad, and the signal transmission pad are integrally formed of a flexible, conductive and resilient material to form an electrode main body (Fig 2a, 15, 15, and 19 define an electrode main body; [0017] disclosing conductor structure as thin and flexible); wherein the signal collection pad comprises a signal collection surface (Fig 2a surface of electrode 15) and the signal output pad comprises a signal output surface (Fig 2a surface of installation zone 19); wherein the signal transmission pad is sealed watertight by an insulating material which is flexible, resilient and water impervious (Fig 2a intermediate layers 12 and 16; [0026, 0071, 0073] disclosing watertight seal of layers 12 and 16); and wherein the electrode has a resistance between the signal collection surface and the signal output pad and the resistance is adapted to enable collection of ECG signals in chlorinated water or sea water (electrode necessarily has a resistance between the signal collection surface and signal output pad; said resistance is configured to enable collection of signals in chlorinated or sea water based on watertight seal of the electrode main body); wherein the flexible, conductive and resilient material is selected from a group consisting of carbonized elastomer, including carbonized rubber, carbonized silicone rubber, and carbonized thermoplastics ([0034] & [0057]); Lindberg further teaches wherein the insulating material is a flexible laminate ([0030] layers 12/16 are insulating laminates); wherein the insulating material is over-molded on the signal transmission pad by thermal over-molding (Fig 2a, insulating layers 12/16 can be sewn, vulcanized, or adhered to conductive components; Examiner notes this is a product-by-process limitation and in the instant case the disclosed processes would result in the same structure as the claimed over-molded process); wherein the signal collection pad except the signal collection surface (Fig 2b, intermediate layers 12/16/17 covers electrode 15 except at opening 13), the signal output pad except the signal output surface (intermediate layers 12/16/17 cover installation zone 19 except at windows 171), and the signal transmission pad are waterproof sealed by the insulating material (intermediate layers 12/16/17 cover transmission conductors 14); wherein the insulating material is over-molded on the electrode main body to form an insulating and waterproof integral sealing sleeve (layers 12/16/17 are provided on electrode main body to provide waterproofing; [0026, 0071, 0073]); wherein the electrode main body comprises an inward facing side on one side of the electrode main body on which side the signal collection surface (Fig 2a-b bottom surface of electrodes 15 define inward facing side), an outward facing side which is on another side of the electrode main body and faces away from the inward facing side (Fig 2a-b upper surface defines outward facing side), and a peripheral side interconnecting the inward facing side and the outward facing side (Fig 2a-b, electrode 15, transmission conductor 14, and installation zone 19 all necessary have peripheral interconnecting side between the inward and outward surfaces (i.e., the thickness)); and wherein the integral sealing sleeve includes a peripheral portion which wraps around and laminates the peripheral side of the electrode main body to make the peripheral side waterproof ([0030] intermediate layers are described as laminates to provide waterproofing which is being interpreted as wrapping a peripheral surface of the electrode main body to provide said waterproofing); wherein the electrode main body is elongate and extends along a longitudinal axis (see Fig 2a), the signal transmission pad is substantially narrower than the signal collection pad (Fig 2a, transmission conductor 14 is more narrow than electrode 15), and the signal collection pad joins the signal transmission pad at the first longitudinal end (Fig 2a, transmission conductor 14 and electrode 15 join at a first end); and wherein the peripheral portion of the integral sealing sleeve has an exterior lateral boundary ([0030] intermediate layers are described as laminates to provide waterproofing which is being interpreted as wrapping a peripheral surface of the electrode main body to provide said waterproofing; the peripheral sides of the intermediate layers have an exterior lateral boundary).
Lindberg fails to explicitly teach wherein the electrode main body has a resistance of 400 ohm or less between the signal collection surface and the signal output surface.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Lindberg to produce a device having an effective path resistance of 400 Ω or less to arrive at the device of claims 1-2. Doing so would be obvious to one of ordinary skill in the art to yield predictable results as evidenced by MacGregor (U.S. PGPub No. 2012/0172715) disclosing the resistance of individual electrodes being between 100-500 Ω ([0005]).
Lindberg fails to explicitly teach wherein the insulating material is a thermoplastic elastomer, including rubber and soft plastics.
In related prior art, Stasz teaches a similar insulating plastic fully encapsulating lead wires to provide waterproofing ([0019]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the insulating material of Lindberg in view of Stasz to incorporate a soft plastic insulating material. Doing so would be a simple substitution of one well-known insulating material (Lindberg, laminate) for another well-
Lindberg fails to teach wherein the signal output surface is defined on the same side as the signal collection surface.
The Lindberg/Stasz combination discloses substantially all the limitations of the claim(s) except the signal output surface is defined on the same side as the signal collection surface. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the signal output surface on the same side as the signal collection surface, since applicant has not disclosed that the orientation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the signal output surface on either side of the electrode main body.
Lindberg/Stasz fail to teach wherein the signal collection pad follows a tapering profile to taper towards a first longitudinal end; and wherein the peripheral portion of the integral sealing sleeve has an exterior lateral boundary which follows the tapering profile of the signal collection pad.
In related prior art, Kumar teaches a similar device wherein an electrode main body is provided with various tapered surfaces (see Figs 6a-9) and further discloses that the device can be provided with various rims, lips, and tapered surfaces to ensure a desired electrode operating environment ([0107]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the signal collection pad surface and lateral boundary of the integral sealing sleeve to follow a tapering profile towards the first longitudinal end. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing an ideal electrode operating environment as disclosed by Kumar ([0107]).
Lindberg is silent to the width of the textile strap.
In related prior art, Kulach teaches a similar ECG signal collection strap (Fig 2 strap with electrodes 14 and 16) wherein the textile strap has a width comparable to or slightly larger than to the width of the signal collection portion of the electrode (strap has a width comparable to the width of electrodes 14/16). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the textile strap of Lindberg in view of Kulach to incorporate the textile strap having a comparable width to the signal collection portion of the electrode. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the textile strap with a comparable width to the signal collection portion since applicant has not disclosed that the width of the textile strap solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a larger than the width of the signal collection portion. 
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg in view of Stasz, in view of Kumar, in view of Kulach as applied to claim 19, and in further view of Dunseath.
Regarding claim 20, the combination teaches the device of claim 19 as stated above. 
Lindberg fails to explicitly teach wherein the signal transmission pad has a resistance which is more than three times the resistance of the signal collection portion.
In related prior art, Dunseath teaches a resistance of about 100 ohms between signal and ground electrodes and further teaches a resistance of a similar transmission pad is about 6,000 ohms ([0136] R37 of wires = 6,000 ohms; R32 = 100 ohms). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.Z.M./
Examiner, Art Unit 3794                                                                                                                                                                                            
/EUN HWA KIM/Primary Examiner, Art Unit 3794